DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 28, 2020 has been entered.

Response to Amendment

Applicant’s amendments and accompanying remarks filed on August 28, 2020 have been entered and considered. New claims 38 – 40 have been added. Claims 14 – 18, 20 – 29, 35 – 36 and 38 – 40 are pending in this application. Claims 23 – 28 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment, the examiner has maintained the 103 rejections over Chaudhary’058 in view of Torgersen and Jungqvist and further in view of Chaudhary’174 as detailed in Office action mailed April 28, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14 – 18, 20 – 22, 29, 35 – 36 and 38 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhary et al. US 2012/0181058 A1 (Chaudhary’058) in view of Torgersen et al. US 2011/0162868 A1 (Torgersen), and further in view of Jungqvist et al. US 2008/0269424 A1 (Jungqvist) and Chaudhary US 2011/0272174 A1 (Chaudhary’174). 
 
Considering claims 14 – 18, 20 – 22, 29 and 35 – 36, Chaudhary’058 teaches at [0074] a cable comprising a conductor and insulation sheathing for transferring of electrical energy at any voltage cables. The conductor is typically at least one metal wire or at least one metal cable (such as aluminum or copper). Further, Chaudhary teaches that the sheathing comprises a polymeric composition containing a vinyl chloride resin and an epoxidized fatty acid, wherein the epoxidized fatty acid ester is the primary or the sole plasticizer [Abstract and 0017]. The polymeric composition contains epoxidized fatty acid ester or EFAE in an amount from about 10 % up to 90 % based on the total weight of the polymeric composition [0033]. Chaudhary teaches that a preferred EFAE is  an ester of epoxidized soybean oil [0025], having an oxirane index from about 3 to about 12 %; and an iodine index of less than 2, or from 0 to less than 5  
As to the limitation in claim 18, requiring that epoxidized ester is derived from a renewable source, as noted above, the cited art teaches that the use of biochemical plasticizers based on ESO or epoxidized soybean oil or other natural occurring oils.     
Furthermore, Chaudhary’058 does not specifically recognize that the PVC resin is EPDM or EPM grafted with vinyl chloride. However, Chaudhary’174 teaches at [0025] that the PVC resin may advantageously be a graft copolymers of vinyl chloride are also suitable for use in the compositions. For example, ethylene copolymers, such as ethylene vinyl acetate, and ethylene copolymer elastomers, such as EPDM (copolymers comprising copolymerized units of ethylene, propylene and dienes) and EPR (copolymers comprising copolymerized units of ethylene and propylene) that are grafted with vinyl chloride may be used as the vinyl chloride polymer component.
As modified Chaudhary’058 and Chaudhary’174 are both directed to compositions for cable covering, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results. In this case, the PVC comprising are all taught to be useful for forming the cable covering resin matrix. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention with reasonable expectation of success to substitute the Chaudhary’058 PVC resin with Chaudhary’174’s  EPDM or EPM vinyl grafted resins motivated by the desire to produce a wire comprising a flexible covering.  

Torgersen is silent with regards to crosslinking the polyethylene in the presence of sulphonic acid as the catalyst. However, Jungqvist teaches polyethylene compositions for use in cable insulation layers, wherein the polyethylene is crosslinked using sulphonic acid as the catalyst [0037]. Said crosslinked polyethylene has improved mechanical properties [0007 and 0008]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select with reasonable expectation 
As to the limitation in claim 14, requiring that the polymer in the second layer coating composition is a homopolyolefin, Torgersen and Jungqvist, both, teach that said layer comprises an ethylene homo- or copolymer, which is crosslinked [Torgersen 0080], and Jungqvist at [0020]. Thus, rendering obvious the additional limitation in the instant claim.    

Considering claim 38 and 40, Chaudhary’058 teaches at [0072] that “In an embodiment, the polymeric composition includes a (thermal)stabilizer and an antioxidant. With an optimal stabilizer and antioxidant package, the present polymeric compositions are suitable for applications requiring long term dry or wet insulation resistance testing at elevated temperatures, and other demanding applications where temperatures are as high as 136 degrees C. Thus, teaching that the majority of embodiments do not comprise the thermal stabilizer additive. 

Considering claim 39, the combined prior art is relied upon as set forth above in the rejection of claim 14. Further, as to the use of additives, Chaudhary’058 teaches at [0067] that the polymeric compositions of the disclosure may include one or more of the following additives: a filler, an antioxidant, a flame retardant (antimony trioxide, molybdic oxide and alumina hydrate), an anti-drip agent, a colorant, a lubricant, a low molecular weight polyethylene, a hindered amine light stabilizer (having at least one secondary or 

Response to Arguments

Applicant’s amendments and accompanying remarks filed on August 28, 2020 have been entered and considered. New claims 38 – 40 have been added. Claims 14 – 18, 20 – 29, 35 – 36 and 38 – 40 are pending in this application. Claims 23 – 28 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment, the examiner has maintained the 103 rejections over Chaudhary’058 in view of Torgersen and Jungqvist and further in view of Chaudhary’174 as detailed in Office action mailed April 28, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant repeats arguments against the Chaudhary’174 reference, indicating that said reference teaches away by requiring the use of a compatibilizer in a minimum amount of 1 wt%. See Abstract, claim 1, and paragraphs [0006], [0012], and [0031]-[0034], The compositions with the compatibilizer exhibit beneficial properties compared 
In response, the examiner submits that that the rejection is based on substituting only the resin taught by Chaudhary, it is not based on substituting the whole composition (resin and additives, such as compatibilizer).  

Applicant further argues that the Office has engaged in an impermissible hindsight reconstruction of the present claims while ignoring the compatibilizer requirement. Accordingly, independent claim 14 would not have been obvious. The other claims included in this rejection are dependent claims which may rely on the nonobviousness of independent claim 14. See MPEP § 2143.03; In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988).

In response, the examiner submits that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues that unexpected results are present. In particular, the present specification shows that the second layer element unexpectedly retains its mechanical properties when combined with the first layer element. As seen in 

In response, the examiner submits that that per MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, 716.02(d) establish that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, part II of said section of the MPEP requires that: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Therefore, Applicants has clearly not met the standards for objective evidence of nonobviousness required by the MPEP.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REL/
Ricardo E. Lopez 
Patent Examiner, Art Unit 1786
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786